PER CURIAM.
Renwick Keel seeks certiorari review of an order summarily denying his petition for writ of habeas corpus, in which he *1139challenged the revocation of his conditional release supervision. We conclude that the petition contained allegations that, if true, might entitle Keel to relief, and thus agree with petitioner that the trial court erred in denying the petition without issuing an order to show cause. In addition, we conclude that the trial court erred in denying petitioner’s request for leave to amend his petition, which request was made prior to entry of the order denying relief.
Accordingly, the orders denying the petition for writ of habeas corpus and denying petitioner’s motion for leave to amend are hereby quashed. On remand, the trial court shall accept the amended petition for writ of habeas corpus, issue an order to show cause directing the filing of a response by the Florida Parole Commission, and upon the filing of that response and any reply thereto, further consider the merits of the arguments raised by petitioner.
PETITION FOR WRIT OF CERTIO-RARI GRANTED.
BENTON, PADOVANO and BROWNING, JJ., concur.